This case is governed by Winkler v. Winkler, 104 Miss. 1, 61 So. 1, Ann. Cas. 1915C, 1250, and we would not find it necessary to say anything further were it not that it seems to be argued by appellant that the holding in the Winkler case has been modified by subsequent opinions, or if not, that some modification ought to be made now.
The cases subsequent to the Winkler case, so far as cited on the present appeal, are Walker v. Walker, 140 Miss. 340,105 So. 753, 42 A.L.R. 1525; Coffee v. Coffee, 145 Miss. 872,111 So. 377; Gresham v. Gresham, 198 Miss. 43; 21 So.2d 414; Wilson v. Wilson, 198 Miss. 334, 22 So.2d 161; and Bell v. Bell (Miss.), 23 So.2d 800. None of these cases modify the ruling in the Winkler case; and as to any modification now, we would call attention *Page 571 
to the fact that Section 1673, Code 1906, in force when the Winkler case was decided, was later re-enacted as Section 1421, Code 1930, in precisely the same words, now Section 2743, Code 1942, so that the interpretation which the Court had put upon the statute as it existed when the Winkler case was decided became a part of the statute when it was re-enacted in 1930, with the result that if any modification is to be made of what was held in the Winkler case, it must be done by the Legislature and not by us.
Affirmed.
Sydney, Smith, C.J., did not participate in this decision.